Citation Nr: 1604351	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  05-35 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for peripheral neuropathy.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for the claimed conditions.

The Veteran testified before one of the undersigned Veterans Law Judges (VLJ) at a Travel Board hearing in December 2007.  The Board then denied the above-listed claims in a May 2008 decision.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR) filed by the parties, the Court vacated the Board's decision in August 2009 and remanded the issues back to the Board for additional adjudication consistent with the terms of the JMR.  The Board then remanded the matter to the Agency of Original Jurisdiction (AOJ) in May 2010 for additional development.

In July 2015, the Veteran testified before another of the undersigned VLJs.  VA regulations require that any VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  If more than one VLJ has conducted a hearing, the matter will be decided by a three-member panel.  38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015).  Additionally, a veteran is entitled to have an opportunity for a hearing before all the VLJs who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  To that end, the Veteran was notified in September 2015 that he may testify before a third VLJ, who would then be assigned to the three-member panel.  However, in correspondence received in October 2015, the Veteran waived his right to appear at such a hearing.

The issues of entitlement to service connection for skin cancer, peripheral neuropathy and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been diagnosed with diabetes mellitus type II and coronary artery disease, and the evidence is at least in equipoise as to whether he was exposed to herbicides during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  With respect to the Veteran's claims for diabetes and heart disease, the Board is granting in full the benefits sought on appeal.  Therefore, for those claims, any noncompliance ultimately amounted to no more than harmless error.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

VA treatment records dated August 2005 reflect diagnoses of diabetes mellitus type II and coronary artery disease.  Therefore, element (1) of service connection, a current disability, has been satisfied for both conditions.

With respect to element (2), in-service incurrence of a disease, the Veteran has not alleged that either condition had its onset during service.  Rather, he contends that his diabetes and heart disease are related to exposure to herbicides during service.  The applicable regulation provides that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

The units identified by the Department of Defense as having operated in the Korean DMZ are listed in the VA Adjudication Procedure Manual, and include the Combat Brigade and other elements of the 2nd Infantry Division, and the 3rd Brigade of the 7th Infantry Division.  See M21-1, Part IV, subpt. ii, ch. 1, sec. H.4.b.  The Veteran's personnel records reflect that he was assigned to the 7th Infantry Division from April 1970 to March 1971, and assigned to the 2nd Infantry Division from March 1971 to May 1971.  He reported that these assignments were based at Camp Casey in Korea.  Notably, during his July 2015 hearing, the Veteran's representative acknowledged that the Veteran's unit was not one of the units that the Department of Defense specified as operating in or near the DMZ.  See July 2015 Hearing Transcript at 3.  In addition, a June 2013 memorandum concluded that there were no records of duties performed by members of the Veteran's unit along the DMZ.

Nevertheless, the Veteran contends that his duties included driving other military personnel to the DMZ.  In support of his claim, he submitted a letter he wrote to his now-wife.  In the letter, which is postmarked March 1971, the Veteran writes about being selected to drive someone to the DMZ to document a recent firefight and interview a soldier who participated in it.

Based on this evidence, the Board finds that evidence is at least in equipoise as to whether the Veteran did indeed visit the Korean DMZ during service.  The Board acknowledges that he was not part of those units specifically determined to have operated in or near the DMZ, and that a search of the relevant military records shows no indication that the members of the Veteran's unit performed any duties along the DMZ.  Nevertheless, he was assigned to the 7th and 2nd Infantry Divisions at Camp Casey.  Moreover, his letter describing his trip to the DMZ was written while stationed at Camp Casey in March 1971, and is therefore highly probative as to the events that occurred during service.  Collectively, this evidence establishes that it is at least as likely as not that the Veteran visited the Korean DMZ during the applicable presumptive period for herbicide exposure.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); Jackson v. Virginia, 443 U.S. 307, 319 (1979) (it is the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts).  Therefore, herbicide exposure is conceded, and element (2) of service connection has been satisfied.  

With respect to the element (3), a nexus between the current condition and the in-service event or disease, VA regulations provide that certain conditions, including diabetes mellitus type II and coronary artery disease, are presumed to be associated with herbicide exposure in service.  38 C.F.R. § 3.309(e).  This presumption satisfies the nexus element of the claim.

As all three elements of service connection have been satisfied, service connection for diabetes mellitus type II and coronary artery disease is warranted.


ORDER

Service connection for diabetes mellitus type II is granted.

Service connection for coronary artery disease is granted.


REMAND

With respect to the Veteran's remaining claims, additional development is necessary prior to adjudicating them on the merits.  Specifically, in light of the above grants of service connection for diabetes mellitus and coronary artery disease, the Veteran should be afforded VA examinations to determine whether he has hypertension and peripheral neuropathy secondary to these disabilities.  

Notably, VA records dated August 2005 reflect a diagnosis of hypertension.  

Additional records from October 2005 stated that the Veteran was not a candidate for diabetic shoes because there was no diabetic neuropathy present.  In a November 2007 form, a VA doctor stated that the Veteran had neuropathy directly due to his diabetes.  However, this statement does not specify which extremities are affected, nor does it provide any further explanation or rationale for the underlying conclusion.  Therefore, it is not a sufficient assessment of the nature or etiology of neuropathy, and further examination is required.

With respect to the Veteran's claim for skin cancer, the Veteran has argued that his condition is related to exposure to various chemicals in service, such as petroleum and diesel fuels, and kerosene.  Pursuant to the terms of the JMR, a VA opinion was obtained in March 2014 which adequately addressed the relationship between such exposure and the Veteran's condition.  However, in this opinion, the examiner stated that the Veteran's basal cell carcinoma and actinic keratoses were common in the general population and are well established to be secondary to sun exposure.  Notably, the Veteran submitted a January 2008 private medical opinion which noted that solar exposure as a result of deployment was common among veterans, and the photo-exposure the Veteran "no doubt had" could significantly contribute to the development of his malignancies.  The remainder of the record, however, contains no statements from the Veteran regarding the nature of his sun exposure in service or post-service.  Therefore, an additional examination is necessary to address the relationship, if any, between the Veteran's current skin conditions and sun exposure in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed peripheral neuropathy.  The claims file must be made available to the examiner, who should indicate in his/her report that the file was reviewed in conjunction with the examination.  The examiner should obtain a history from the Veteran, and complete all indicated tests and studies.  Following completion of the examination, the examiner must address the following questions:

a.  What peripheral neuropathy disabilities are currently present?

b.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is caused by diabetes mellitus?

c.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by diabetes mellitus?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of peripheral neuropathy symptomatology which resolve and return to the baseline level of disability.

If the examiner is unable to offer the requested opinions without resorting to mere speculation, he/she must provide an explanation as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted; or he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data; or there are multiple possible etiologies with none more prevalent than another.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed hypertension.  The claims file must be made available to the examiner, who should indicate in his/her report that the file was reviewed in conjunction with the examination.  The examiner should obtain a history from the Veteran, and complete all indicated tests and studies.  Following completion of the examination, the examiner must address the following questions:

a.  Does the Veteran have hypertension?

b.  Is it at least as likely as not (50 percent or greater probability) that hypertension is caused by diabetes mellitus or coronary artery disease?

c.  Is it at least as likely as not (50 percent or greater probability) that hypertension is aggravated by diabetes mellitus or coronary artery disease?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of peripheral neuropathy symptomatology which resolve and return to the baseline level of disability.

If the examiner is unable to offer the requested opinions without resorting to mere speculation, he/she must provide an explanation as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted; or he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data; or there are multiple possible etiologies with none more prevalent than another.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed skin conditions, including basal cell carcinoma, squamous cell carcinoma, and actinic keratoses.  The claims file must be made available to the examiner, who should indicate in his/her report that the file was reviewed in conjunction with the examination.  The examiner should obtain a history from the Veteran, to include a specific history regarding his sun exposure in-service and post-service.  If there is a medical basis to support or doubt the history provided by the Veteran regarding his skin conditions, the examiner must state this, with a fully reasoned explanation.  All indicated tests and studies should also be completed.  Following completion of the examination, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current skin conditions are etiologically related to sun exposure in service.

Although the examiner must review the claims file, his/her attention is drawn to the following:

a.  The Veteran had active service from October 1969 to May 1971.

b.  From April 1970 to May 1971, he served in Korea.

c.  A May 1971 separation examination was within normal limits, with no skin conditions noted.

d.  A January 2008 private medical opinion stated that the Veteran was diagnosed with basal cell carcinoma in 1999 and squamous cell carcinoma in 2000.

If the examiner is unable to offer the requested opinion without resorting to mere speculation, he/she must provide an explanation as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted; or he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data; or there are multiple possible etiologies with none more prevalent than another.

4.  Then readjudicate these claims in light of this and all other additional evidence. If the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





			
	H.N. SCHWARTZ	JOHN Z. JONES
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
	                                                          K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


